Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on September 27, 2021.  These drawings are accepted.

Receipt is acknowledged of applicant’s amendment filed on September 27, 2021. Claims 1, 8 and 12-13 have been amended. Claim 7 has been cancelled. Claims 1-6 and 8-13 are pending.

Claims 1-6 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-6 and 8-12, applicant amended the independent claim to overcome the claim rejection set forth in the Non-Final Office action dated on April 27, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest an LED light unit wherein, along with the other claimed features, wherein c) and e) are performed while the LED assembly has been heated to the operating temperature associated with the operating current, wherein the measurement current has a predetermined value, wherein the measurement current as provided to the LED assembly to emit light at the measurement level, is lower than the operating current as provided to the LED assembly during the temperature stabilizing time, as recited in claim 1.
Regarding Claim 13, applicant amended the claim to overcome the claim rejection set forth in the Non-Final Office action dated on April 27, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a method of operating a LED light unit wherein, along with the other claimed features, wherein c) and e) are performed while the LED assembly has been heated to the operating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896